An unpub|ishlled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouRT
oF
NEvADA

(o> 1947A 

IN THE SUPREME COURT OF THE STATE OF NEVADA

WILLIAM E. FERGUSON,
Appellant,

 FELED

THE STATE OF NEVADA,
APR l 2 2013

Respondent.
TRACIE K, L|NDEMAN

CLER PR E C
,, £§Wo¢§@o»106 Nev. 349, 352,
792 P.2d 1133, 1135 (1990). Therefore we

ORDER this appeal DISMISSED.

j$a.»~»@»¢i\‘ ,J.

Hardesty

 

  

Parraguirre  Cherry

cc: Hon. Carolyn Ellsworth, District Judge

William E. Ferguson

Benjamin C. Durham

Attorney General/Carson City

Clark County District Attorney

Eighth District Court Clerk

/b- /0°//£